The brief of plaintiff in error was filed on January 19, 1910; that of defendant in error on January 25, 1911. On May 1, 1911, plaintiff in error filed a reply brief. Counsel for defendant in error insist that the appeal should be dismissed, on the grounds that: (1) The brief contains no abstract or abridgment of the transcript covering the pleadings assailed in the petition in error; (2) that there is no index to any abstract; (3) that the instructions complained of are not set out in totidem verbis; and (4) that said brief contains no specifications of the errors complained of, separately set forth and numbered.
Rule 25 of this court (20 Okla. xii, 95 Pac. viii) requires the brief of plaintiff in error to meet such requirements. Both briefs of plaintiff in error in this case wholly failing to meet this requirement, the appeal must be dismissed. Roof v.Franks, 26 Okla. 392, 110 P. 1098; Seaver v. Rulison,29 Okla. 128, 116 P. 802; Queen of Ark. Ins. Co. v. PublicSchool District (Ark.), 140 S.W. 135.
All the Justices concur. *Page 415